Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Oren on 12 February 2021.

The application has been amended as follows: 

In line 1 of claim 11, replace “claim 6” with “claim 1” in the preamble “The refrigerator according to claim 6”.

Reasons for Allowance
For completeness and clarity of the record, the examiner’s statement of reasons for allowance from the prior Allowability Notice of 25 January 2021 is reproduced below.  No changes have been made to these reasons for allowance.

A refrigerator comprising a smell sensor, a deodorizer for deodorizing air within the refrigerator, and a controller for calculating smell values based on the detected smell at the sensor, changing a deodorizing mode according to the detected smell and controlling the deodorizer, wherein the controller calculates an average of the smell values during a recent first time as a current value and calculates an average of the smell values during a previous second time as a reference value, and determines a change in smell according to a ratio between the current value and the reference value so that, upon determining that the intensity is has increased, the controller changes the deodorizer from a normal mode to a power mode to operate for a set period of time to remove smell in the refrigerator as recited in instant independent claim 1, and
an equivalent control method further including the steps of repeatedly operating the deodorizer for a set period of time to sterile and deodorize the air according to the power mode, re-detecting smell with the sensor during the power mode and returning to the normal mode when smell intensity is reduced relative to the value before the power mode was set as recited in instant independent claim 26.

US Publication No. 2013/0015753 A1 to Son et al. teaches a refrigerator having a smell sensor (taught in ¶ 154), an air filter module (taught in ¶ 152), and a controller (taught in ¶ 159) which calculates an odor level inside the refrigerator based on the input of the sensor and drives the filter module when the controller determines a sensed smell level to be greater than a preset threshold as recited in the instant independent claims, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 February 2021

/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763